an Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 1 of 18

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10) a United States Courts
ADOPTED BY ALL FEDERAL COURTS IN TEXAS Southern Distt of Texas
{Le

IN THE UNITED STATES DISTRICT COURT MAY 26 2020

FOR THE _ Southern DISTRICT OF TEXAS # Beadton Cloth of Cour

 

Houston ‘DIVISION

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

Bakari Abdul Brown Tocy - Estelle Unit
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

 

 

 

 

 

vs. @ 1978889

: PRISONER ID NUMBER
Lorie Davis , TDCS Director io |
RESPONDENT CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)

INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,

under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4, If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.

Rev. 09/10

 
Case 4:20-cv-01815 Document1 Filed on 05/26/20 in TXSD Page 2 of 18

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this

petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
umttaw ttorary tsts-atroft the tederat courts it Texas, their divisions, and the addresses Tor the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for exampie, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION ,

What are you challenging? (Check all that apply)

mM A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

O A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

Oj A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)

Li Other: — (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you

are_presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the

disciplinary case. Answer these questions about the conviction for the sentence you are presently
serving.) Failure to follow this instruction may result in a delay in processing your case. — — -

1. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack: udici trict

Court in Liberty County _, Liberty , Texas 775.75

 

2. Date of judgment of conviction: December If, 29/Y

3. Length of sentence: Life

4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish

to challenge in this habeas action: CR 30879 ; possess ion of a contralle
Substance , Penalty Group 4 (cocaine) greater than 4 grams lear than, 2005,

 

2 . Rev. 09/10
Case 4:20-cv-01815 Document1 Filed on 05/26/20 in TXSD Page 3 of 18

Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5.

6.

11.

What was your plea? (Check one) M4 Not Guilty . C1 Guilty C1 Nolo Contendere
Kind of trial: (Check one) uf Jury Cjudge Only

Did you testify at trial? 1 Yes Mi No |

Did you appeal the judgment of conviction? Yes LINo

If you did appeal, in what appellate court did you file your direct appeal? Gourt of Appeals
Ninth District of Jexas- Beayment — Cause Number (if known): No. 89 - [5-9990%-cR
What was the result of your direct appeal (affirmed, modified or reversed)? att tr med

What was the date of that decision? March 1S, Al]

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised: The Court of Appeals erred Ib holding that the evidence
was legally sufficient te Suppert tht convichon ef possession of 4 C/S.
Result: Refustd diseretionary review by the Court of Criminal Appeals.

Date of result: Suly Ab, 2GI7 Cause Number (ifknown): PD -9350-17

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result: _ N/A

Date ofresult: N/A A

 

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas

corpus that you may have filed. vy Yes LINo

If your answer to 10 is “Yes,” give the following information:

a

Name of court: r u C1 Di 1c 0 é n XA

t 4

Nature of proceeding: 0 i a

Cause number (if known): GR 39879 -A

Date (month, day and year) you filed the petition, application or motion as shown by a file-

—3- Rev. 09/10
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 4 of 18

stamped date from the particular court: Qetoher ay 2gl7.

Grounds raised: My due process was violated when the prosecutor
intimidate witness i sing to testify‘, inePective apsistance counsel

Date of final decision: February 2b, L020

What was the decision? Denial of relief on findings of the trial court.

 

 

12.

Name of court that issued the final decision: Cou rimih ] Appe ] Te

As to any second petition, application or motion, give the same information:

 

Name of court: r Udi istrict Co € our

 

Cause number (if known): CR3Q880-A

Date (month, day and year) you filed the petition, application or motion as shown by a file-

stamped date from the particular court:
October 2, aal7

Grounds raised: be, io hen the prosecutor intimidated
‘ t J ’

my witness inte reusing to testify ineffective assistance ef counsel

Date of final decision: February Ab, 2020
What was the decision? Denia rel on findin ial court.

Name of court that issued the final decision: Court of Criminal Appeals of Texas.

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? 1) Yes No

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future:

{b) Give the date and length of the sentence to be served in the future:

N/A,

 

(c) Have you filed, or do you intend to file, any petition attacking the judgment for the
—4— Rev. 09/10
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 5 of 18

sentence you must serve in the future? 1 Yes wi No

Parole Revocation:

13. Date and location of your parole revocation: “tN i A

14. Have you filed any petitions, applications g¢ motions in any state or federal court challenging
your parole revocation? 0 Yes No |

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.
y Pp g g your p

Disciplinary Proceedings:

1S. For your original conviction, was there a finding that you used or exhibited a deadly weapon?
C Yes No

16. Are you eligible for release on mandatory supervision? [ Yes No oo

17. | Name and location of the TDCJ Unit where you we foynd guilty of the disciplinary violation:
A .

 

 

 

Disciplinary case number: N, / A.
What was the nature of the disciplinary charge against you? N/A
18. Date you were found guilty of the disciplinary violation: N / A

 

Did you lose previously earned good-time days? ‘ElYes No

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

N/A

Identify all other punishment imposed, including the length ofany punishment, if applicable, and
any changes in custody status:
N/A

 

 

19. Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
C] Yes CI No ‘

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result: N/A

Date of Result: N/A

—~5— Rev. 09/10
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 6 of 18

Step2 Result: N hs A
Date of Result: N/A.

All petitioners must answer the remaining questions:

20.

A.

B.

For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds

at a later date.

GROUND ONE: Petitioners constitutional riaht to due 10

when +he prosecutor intimi

Ul

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
anitls was ithess to rhe ruas and firearm pessessio
offenses for which Brown was convicted» Daniels was the sole occupant
of her residenee when the officers entered ta execute the search
warrant and ultimately | Pound cocaine anda handgun. Alrhough Daniels
5S ne f ner charged with Any. offense, after Brown's

GROUND TWO: Petitio as denied his constitutional right to

 

etfective assistance of counsel ar trial,

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

—— ptrformances sisi his representation of Brown inh

 

preparation of nd during the quilt phase of trial 4 Dd counsel

farled +o offer 4 stipulation to Brown's felony. Status and te
opie

Brown's prior Felony offense, and failed to ebesr when the state

 

—6- Rev. 09/10
C,

21.

Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 7 of 18

GROUND THREE: The evidence presented at trial was legally
insufficient to sustain the conviction :beyénd 4 reasonable doubt.

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The State Court's decision 1S an unreasonable determination of the,
facts presented at trial, The state court largely based the

1S10h the tac r abou ontra

 

L . 4

wow he_co was ed in On om
’ . ! - )
hecause he had 4 piece of mail addressed to him at Daniels home.

GROUND FOUR: ee oo.

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Relief sought in this petition: his Cou hat petitie

 

custody due to a Showing of innocence excluding these. violations, ot

aturnative ee Seeks ta be granted 4 new thal In regards teh his legal

roner S$ i ou

 

he ident insuiticieht to

Sustain the conviction. An evidentiary. hearing 1S requested if heeded.

 

~7T- Rev. 09/10
22,

Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 8 of 18

Have you previously filed a federal habeas petition attacking the same conviction, parole
revocation or disciplinary proceeding that you are attacking in this petition? Yes Vo
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition y was (a) dismissed without prejudice, (b)

dismissed with prejudice, or (c) denied.

 

 

 

 

23.

24.

25.

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? (1 Yes ONo NA

Are any of the grounds listed in question 20 above presented for the first time in this petition?
1 Yes No

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

N/A

 

 

Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? C1 Yes No

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the

date each proceeding was filed.

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

 

(a) At preliminary hearing: Mitt A_S- Benner Ave., Tyler Aa
(b)  Atarraignment and plea: 0, Bo Housto 248
(c) Attrial: Dan PB Bra 0. Bo 0 ston, ™ TIA48

 

(d)  Atsentencing: Dan P, Bradley , ho, Box 7187, Houston , TX_77248
(ec) Onappeal: Jennifer L, Bergman, P.0. Box 1492, Cleveland, TX 773A8- 1676

(f) In any post-conviction proceeding: _NA , p ro~ $2

-2— Rev. 09/10
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 9 of 18

(g) On appeal from any ruling against you in a post-conviction proceeding: N/A

 

Timeliness of Petition:

26.

If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §

2244(d) does not bar your petition. '
My intepretation of Texas law is that my conviction became final when

‘

he Manda as issue the State Court n_ Auaust 24

2017, Hewever, Petitioner's state applications for a weit of habeas corpus

was” pr iled_on October 2, 2017 , and was denied relief on

February 2b, 2626. This petition 15 timely.

 

The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA’), as contained in 28 U.S.C. §

2244(d), provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person
in custody pursuant to the judgment of a State court. The limitation period shall run from the latest

of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review; .

(B) the date on which the impediment to filing an application created by State action in
violation of the Constitution or laws of the United States is removed, if the applicant was

prevented from filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

{D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of

limitation under this subsection.

~9_ Rev. 09/10
“y

Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 10 of 18

Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.

W/A

Signature of Attomey (if any)

fA

 

I declare (or certify, verify; or-state) under penalty Of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

May 13 5 2928 (month, day, year).

Executed (signed) on May 13 , 2829 (date).

Baka: be Brgwas

Signature of Petitioner (required)

Petitioner’s current address:

 

Estelle Umit , 264 FM 3473, Huntsville ,
Texas 77320-3322,

~10— Rev. 09/10
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 11 of 18

 

Continued from page b Question. ab(A), GROUND ONE

Supporting facts continued ....
Case 4:20-cv-01815 Document1 Filed on 05/26/20 in TXSD Page 12 of 18

Supporting facts continued...from Question 29 (A) GRewND ONE!

arrest she provided the defense with an aft lovit. In whith. she confesses
that the cocane and firearm found ih her. home dueing.. the search
on that Brown was hot in possession of this Cont traband.

ln _avtober. Ad, aa, the District Atterney (0.A), accompanied by an

unidentified female, , arrived to Damels home, Unannauced and unexpect edly, .

|

jo_qutsti¢n Daniels ahout_tht_criiminal case invalving. Brown... Ynknewinaly

4a Daniels, the DA. recorded their conversation , and pr tovided 4 copy of
tha. resarding to defense Counsel » Gradley, According to. Damels aft dovt

 

 

 

‘and, the. recording, 4) the DAL sel her who. did the. deugs and. andor

Jlng_tne_Dunile edited shat the drugs. and handguin._belang tober,
abd that Vanessa Hall brought the 94n to Daniel? home and left the |

gun_with Daniels befors Hall was arrested and sent ta prison, After
Daniels admitted. to being in possession of the contraband Daniels says |

hat the unidentified female informed Daniels that Daniels could

 

 

lose, her home if she Knew or allowed someon, to sell narcotics

fram her home, After being, faced with thir warning. Damels agreed

 

wth the D.4. when he suagested that it was Brown who put the

drugs ahd_gun on the bed. Bradley subpoenaed. Daniels to _testity
for the defense. When Daniels appeared at Browny trial to test: Fy |

 

on the D.Ags recommendation , the Court appointed counse) +o Daniels fo

advise her of her privilese to refuse to testify, Accatdi na +0

 

Daniels, while tin the hall outside the courtroom, the dA. told |

- AGT -

tent: “Drom pane b-[A)
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 13 of 18

 

Supporting facts_continued from Question. 29(4) GROUND ONE!

Daniels thar it will be in_Danels best interest net to testify. Daniels.
says that she considered the DAs warning ta be a threat of having
her arrested if she had testified for Brown as intended. Daniels
‘Says that because of the OAS warnings, She elected not to. testdy,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 ceonmene enone emer tae et net ete ec . ce en nen te ee tate oa ene oe ea ce eet ec
|
i
|
|

— _ eo cae —-—~ ae

:

i

1

'

te eo eh mele eS ee ene erat !

1

1

i

'

{

§

en tee tre A eR Ae AR eA RN Mc ee ete erate eens We neh nnn nl

!

_

J

i

i

]

aaa - ce dl

 

 

 

-2AND-

cont. from pase 6-A).
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 14 of 18

 

 

_______Lontinued from page b, Question 20(B), GROUND TWO

Supporting facts continued s+.
Case 4:20-cv-01815 Document1 Filed on 05/26/20 in TXSD Page 15 of 18

 

sarin facts continued from Question 20(8) GROUND Two ;

sliited detais_of Orowns pion fulenf judgment of co _convictien and _ vend
the details of Browns. prior felony conviction to the. jury .2).counsel ___

Hild to present extulpatery evidence. shat somcone..other thin Brown

ss mmitted the offense |. Sudy, Daniels. affidavits. of her confessing + to
being in. possession of the cocaine and firearm, 3) counsel failed te

obiect when Daniels improperly. _tnveKed her privilese to / not_testiby.

fv

4) counsel farled to inform the Court and make an objection +o the

ststes_ Intimidating warnings to Judy Daniels, which drove her from

 

the Stand..5) counsel failed te. locate, investigate , and call a. Known

eye ITHess , José. Delgado , to testify. _b) _b). counsel Ported. to_put hy iS
Teyvest for 9. santinaance Ih writing otter he. made, an oral request

to the Court for 4 Continuance te lecate a missing material Witness
Vanessa Hall. TD_Counsel failed te request a Sury.charge..on the
viluntaines oP Brown's statements, 8) Counsel. failed to. request the

proper jury charae oh a defensive thearyastn_“mert._p resence and _

knowledge of the offense nse.” 9) counsel failed failed to objeat._ to. the admission |

f srates exhibit #2 on arounds thar the video contained an indie

hearsay statement that was extremely pre\udice. whth Deputy Pu_ons—
tall_ooathoraflicar, “He, [frown] says that’s_all [contraband] he has in
here.” 18) Counsel faled to object on yt bt o_o —

Knowledge. and prejudice wher Deputy Youna testified that Vanessa Hall
isa girlfriend of Browss. whois currently in prison. I) counsel

 

 

 

 

 

 

 

 

~~ ROS
Gent. £ rom PACE b-8.
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 16 of 18

 

 

 

retinas til hm Question 20(B) GROUND Two :

 

 

 

fale 0. geass. of Iack of persenal knowlege and prejudz b
iwhen Deputy aes msi that the searched residence _and Bedroom

whore the cocaind and handgun were found 15 Browns residence and
bedraain, 12). counsel failed to make. the proper objectin. when. Deputy
Yang testified that he did not follow through _on_his.. investigation due.
ta Browr's admission of Showing the deputy where the, drugs were
cia. 18) Counsel elicited prejudicial _ hearsay + testimony fron m_Deputy _
Young, that. Browh was the Deputy’s only suspect. 14) Counsel. failed to

 

 

pitty regarding the postmark - date, of A piece of mal
pec to Brown at Daniel? residence. in. venting that the mail wAs_nat
recent, thus, establishing Brown did not cesde ot the. residence, IS)
Counsel failed to object to the State's closing argument that Brown |

confessed to possessing the cocaine and handgun, 16) Counsel
errancausly responded te the States closing argument. that. Brawn
confessed ta pessessing the Cocaine and firearm, thus, unterjecting 9

new issue for the, yury/ to. Consider, which was no tt
levidence. 17) The culm \

he outcome of Browns tral,

 

 

 

     

‘

 

 

 

Hr
a rom FAC
Case 4:20-cv-01815 Document 1 Filed on 05/26/20 in TXSD Page 17 of 18

 

Continued from page 71, Question 26(c), GROUND THREE

Supporting facts Continued. ++.

od
Case 4:20-cv-01815 Document1 Filed on 05/26/20 in TXSD Page 18 of 18

 

pares facts continued. ftem Question 20 (¢) GROUND THREE:

However the faut that. Daniels was the owner ‘ank_sele_ecupant ofthe
silence when - the officers entered to search wos never considered.
More importantly, the evidence showed that 4_smoKing . pipe Was
found in the bedroom where the drugs and gun were. found, there
was no door #0 the bedroom . the contraband was lying on the

hed, albeit under 4 blanket , Daniels was a Known. drag. user,

and Damels had access to this bedroow, Brown was never charged

 

 

 

Witt with jot. possession » Nor was. he charged 4s 4 party to the
loffense., _Lonsidering all the evidence at trial, it is unreasonable to
—
conclude that because Brown Knew the contents of Daniels home it -

 

 

 

 

 

 

 

 

 

 

 

 

 

1s he whom was in possestion of the contrabahd. It ts more !

fHban tears nable that Daniels was in possession of the contraband. |

| eee
=Stu-

PAGE 7-(¢).
